DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 02/23/2021.
Claims 1-2, 4-5 and 7-20 remain pending in the application with claims 1520 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the band alignment" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Snaith et al. (US 2015/0249170).
Addressing claims 9 and 11, Snaith discloses a two-terminal tandem photovoltaic cell (fig. 16), comprising:
	a first subcell including a first light absorption layer of perovskite material (the subcell that includes the perovskite absorber layer);
	a second subcell including a second light absorption layer of a semiconductor (the second subcell includes the n-type, i-type and p-type a-Si layers); and 
	a large bandgap oxide conductor layer (n-type TiO2 layer is the structural equivalence to the claimed large bandgap oxide conductor layer) contacting the perovskite material and the semiconductor (fig. 16), wherein the large bandgap oxide conductor layer provides an ohmic contact (fig. 16, the contact between the n-type TiO2 layer and the p-type a-Si layer is the claimed ohmic contact in order for the current generated in the subcells to be output via the TCO and silver electrodes).

Addressing claim 12, the claimed limitation is drawn to the process of forming the TiO2 layer that does not structurally differentiate the claimed TiO2 layer from that of prior art (MPEP 2113).  Snaith discloses the TiO2 layer is a compact TiO2 material [0213-0214 and 0227].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2015/0249170).
Addressing claims 1-2, Snaith discloses a multi-junction photovoltaic cell (fig. 16), comprising:
	a first subcell including a first light absorption layer comprising perovskite (the perovskite material in the perovskite absorber layer);
	a second subcell including a second light absorption layer (the collection of p-type and n-type Si semiconductor layers forming the bottom cell in fig. 16); and
a wide band oxide conductor (the n-type TiO2 layer); 
wherein the second light absorption layer contacts the n-type TiO2 layer, and 
wherein the band alignment between the cp-TiO2 and the second light absorber comprises an ohmic contact (fig. 16 shows the n-type TiO2 is in direct contact with the p-type a-Si layer of the second light absorption layer that forms the claimed band alignment ohmic contact).

The embodiment in fig. 16 of Snaith is silent regarding the wide bandgap oxide conductor comprises a compact TiO2 layer, a mesoporous titanium dioxide layer contacting the compact titanium oxide layer and the first light absorption layer contact the mesoporous titanium dioxide layer.

In fig. 1b, Snaith discloses a photovoltaic cell comprises perovskite light absorption layer.  The photovoltaic cell includes a wide bandgap oxide contactor comprising a compact titanium dioxide layer (TiO2 compact layer), a mesoporous titanium dioxide layer (perovskite supported porous TiO2 layer; paragraph [0687] and table 1 shows the TiO2 mesoporous layer as described in fig. 1b) and the perovskite layer contact the mesoporous titanium dioxide layer (fig. 1b, [00687]).  Snaith further discloses the compact TiO2 layer is an n-type layer [0214 and 0227].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell in fig. 16 of Snaith by substituting the known perovskite absorber layer and the n-type TiO2 layer with the known compact TiO2 layer, the mesoporous scaffolding TiO2 layer and the perovskite layer deposited thereon disclosed by Snaith in fig. 1s in order to obtain the predictable result of forming a perovskite containing photovoltaic structure for generating electrical current from incoming sunlight (Rationale B, KSR decision, MPEP 2143).  Additionally, the modified photovoltaic cell of fig. 16 in view of fig. 1b of Snaith, the compact TiO2 layer forms the claimed band alignment ohmic contact with the p-type a-Si layer of the second light absorption layer because Snaith discloses that the compact TiO2 layer is an n-type layer [0214 and 0227].  It is noted that the limitation “formed from a tetrakisdimethylamidotitanium (TDMAT) precursor” of claim 12 is drawn to the method of forming the compact titanium dioxide layer that does not structurally differentiate the claimed compact TiO2 layer from that of the prior art (MPEP 2113).

Addressing claim 4, fig. 16 shows the second light absorption layer includes n-type silicon.

Addressing claim 5, fig. 16 shows the junction between the amorphous p-type Si and i-type Si layers and junction between the amorphous n-type Si and i-type Si layers that qualify as the claimed homojunction cell.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2015/0249170) in view of Narayan (US 2010/0102450).
Addressing claim 7, Snaith further discloses:
	a Spiro-OMeTAD HTM layer contacting the first light absorption layer (fig. 1b).

Snaith is silent regarding an MoOx layer contacting the Spiro-OMeTAD layer; a transparent conductor layer contacting the MoOx layer; and a conductor layer contacting the transparent conductor layer.

Narayan discloses a TCO composite 304 for contacting a hole transporting layer 342 (fig. 3); wherein, the TCO composite includes an MoOx layer 316 contacting the hole transporting layer, a transparent conductor layer (IZO layer 312, paragraph [0011] discloses ZnO is doped with Group III dopant, which includes indium) contacting the MoOx layer (fig. 3); and a conductor layer contacting the transparent conductor layer (fig. 3 shows load 354 is electrically connected to the layer 312, with the conductor for facilitating the movement of current from the layer 312 to the load 354 being the structural equivalence to the claimed conductor layer).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the TCO layer of Snaith with the TCO composite of IZO and MoOx layers and the conductor layer disclosed by Narayan because the TCO composite of Narayan provides high work function, high optical transparency, low sheet resistance, high conductivity and excellent interface stability (Narayan, [0009]) and the conductor layer allows the power generated by the photovoltaic cell to be utilized in electrical load (Narayan, fig. 3).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2015/0249170) in view of Narayan (US 2010/0102450) as applied to claim 7 above, and further in view of Myers et al. (US 2014/0261669).
Addressing claim 8, Snaith and Narayan are silent regarding the conductor layer includes a metal grid.

Myers discloses a photovoltaic cell comprising a metal grid formed on IZO transparent conductor layer [0019].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell of Snaith in view of Narayan with the metal collecting grid formed on the IZO layer disclosed by Myers in order to collect the current generated by the photovoltaic cell to an external load.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2015/0249170) in view of Mailoa et al. (US 2016/0163904).
Addressing claim 10, Snaith is silent regarding the second subcell is a crystalline silicon homojunction subcell.

Mailoa discloses a tandem photovoltaic cell between a first subcell comprises perovskite material and the second subcell comprising crystalline silicon homojunction subcell (both the n-type and p-type layers are formed of crystalline silicon, [0030]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell of Snaith by substituting the known silicon subcell with the known crystalline silicon homojunction subcell disclosed by Mailoa in order to obtain the predictable result of forming a tandem photovoltaic cell utilizing the silicon subcell for absorbing electromagnetic radiation that passes through the subcell comprising perovskite material (Rationale B, KSR decision, MPEP 2143).  Mailoa further discloses crystalline silicon subcell has relatively high efficiency [0004] that can be improved when used in tandem photovoltaic cell configuration.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2015/0249170) in view of Narayan (US 2010/0102450).
Addressing claim 13, Snaith discloses the wide bandgap oxide conductor includes:
a compact titanium dioxide layer (compact n-type TiO2 [0213-0214]) contacting the silicon substrate (p-type a-Si; paragraphs [0348-0349] discloses the subcell made of silicon material could be made of amorphous or crystalline silicon; therefore, substituting the known amorphous silicon material with the known crystalline silicon material in order to obtain the predictable result of forming a silicon photovoltaic subcell for generating electrical power from incoming sunlight would have been obvious to one of ordinary skill in the art, Rationale B, KSR decision, MPEP 2143); and
a mesoporous titanium dioxide layer contacting the compact titanium dioxide layer (the perovskite absorber layer is described as having scaffolding layer made of mesoporous TiO2 [0115-0117]; and wherein
the first light absorption layer contacting the mesoporous titanium dioxide layer (paragraphs [0112-0119] disclose the perovskite semiconductor material, that corresponds to the claimed first light absorption layer is formed on the mesoporous TiO2 layer);
a Spiro-OMeTAD layer contacting the first light absorption layer (the p-type HTM layer is formed of Spiro-OMeTAD [0219];
a transparent conductor layer TCO contacting the p-type HTM layer (fig. 16).
It is noted that fig. 1b of Snaith discloses the mesoporous titanium dioxide layer for supporting the perovskite layer is formed on the compact titanium dioxide layer.

Narayan discloses a TCO composite 304 for contacting a hole transporting layer 342 (fig. 3); wherein, the TCO composite includes an MoOx layer 316 contacting the hole transporting layer, a transparent conductor layer (IZO layer 312, paragraph [0011] discloses ZnO is doped with Group III dopant, which includes indium) contacting the MoOx layer (fig. 3); and a conductor layer contacting the transparent conductor layer (fig. 3 shows load 354 is electrically connected to the layer 312, with the conductor for facilitating the movement of current from the layer 312 to the load 354 being the structural equivalence to the claimed conductor layer).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the TCO layer of Snaith with the TCO composite of IZO and MoOx layers and the conductor layer disclosed by Narayan because the TCO composite of Narayan provides high work function, high optical transparency, low sheet resistance, high conductivity and excellent interface stability (Narayan, [0009]) and the conductor layer allows the power generated by the photovoltaic cell to be utilized in electrical load (Narayan, fig. 3).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2015/0249170) in view of Narayan (US 2010/0102450) as applied to claim 13 above, and further in view of Wurz et al. (WO2016/079198).
Addressing claim 14, Snaith and Narayan are silent regarding an anti-reflective layer formed over the IZO layer and conductor layer.

Wurz discloses a photovoltaic cell comprises an anti-reflective layer 14 formed over the doped ZnO layer 12 and conductor layer 13 (fig. 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell of Snaith in view of Narayan with the anti-reflective layer covering the ZnO layer and the conductor layer as disclosed by Wurz in order to improve the photoelectric efficiency of the photovoltaic cell by prevent incoming light from being reflected before being utilized by the photovoltaic materials for power generation.

Response to Arguments
Applicant's arguments filed 02/23/2021 regarding the rejection of claims 1-2, 4-5 and 7-14 have been fully considered but they are not persuasive for the following reasons:
With regard to the rejection of claims 1-2, 4-5, 9 and 11-12 based on Snaith, the Applicants argued that Snaith does not teach or suggest forming an ohmic contact between the cells comprising the components of the claims.  The argument is not persuasive because fig. 16 shows the n-type TiO2 forming the claimed ohmic contact with the underlying p-type Si layer of the second subcell, which satisfies the limitation of claim 9.  It is unclear as to how the physical contact between the n-type TiO2 with the p-type Si layer would not constitute the claimed ohmic contact because if ohmic contact does not occur from such physical contact, the tandem photovoltaic cell would not work.
Snaith further discloses the claimed wide bandgap oxide conductor as amended in claim 1 in fig. 1b; therefore, the limitation of claim 1 would have been obvious based on the teaching of Snaith as discussed above.
The arguments regarding the rejection of claims 7-8, 10 and 13-14 are not persuasive because the arguments regarding the rejection of claims 1-2, 4-5, 9 and 11-2 are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/01/2021